Citation Nr: 1823155	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  09-43 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a chronic lumbar strain.

2. Entitlement to service connection for a chronic lumbar strain. 

3. Entitlement to service connection for a bilateral leg condition, to include as secondary to lumbar strain. 

4. Entitlement to service connection for acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

5. Entitlement to an increased rating for a cervical spine disability, rated at 10 percent prior to February 14, 2012, and 20 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1990 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, March 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board remanded the appeal in June 2016 and requested the RO schedule the Veteran for a Board hearing and readjudicate his claims.  In November 2016, the Board remanded the appeal once more to ensure compliance with the previous remand. 

The Veteran testified at an August 2017 travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The appeal was then return to the Board. 

The issues of entitlement to service connect for a lumbar strain and bilateral leg condition, and an increased rating for cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1. In a September 1994 rating decision, the RO denied entitlement to service connection for a back disability; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2. A VA medical nexus opinion connecting the Veteran's reported in-service injury to his current condition is new and material evidence and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back condition.

3. The evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD, as a result of his military service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. Resolving reasonable doubt in the Veteran's favor, the Veteran's PTSD was incurred in or is otherwise related to his active service.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Petition to Reopen 

Applicable law provides that an RO decision that is not appealed becomes final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim that was denied.  38 U.S.C. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Regulations provide that "new" evidence is existing evidence not previously submitted to agency decision-makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In September1994, the RO denied entitlement to service connection for a lumbar strain.  At that time, the RO considered the Veteran's service treatment records, which did not show any diagnoses or treatment for a back condition.  An exam performed in August 1994 did not indicate any back problems and there were unremarkable x-rays.  No diagnosis of the claimed disabilities were seen within the first post service year.  Based on the foregoing, the RO denied service connection for a lumbar strain.  

The September 1994 rating decision, with notice of appellate rights, was mailed to the Veteran's address of record and was not returned as undeliverable.  Although notified of the denial, the Veteran did not initiate an appeal or submit new and material evidence relevant to his claims during the one-year appeal period following the issuance of the rating decisions.  See 38 C.F.R. § 3.156(b).  Accordingly, the September 1994 rating decision became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

As noted above, a final decision cannot be reopened unless new and material evidence is presented.  In this case, an unestablished fact necessary to substantiate the claim for lumbar strain is evidence of a back injury and/or treatment during service or within the year following, and a medical nexus opinion relating the in-service injury to his current condition. 

The Veteran submitted a petition to reopen his claim in February 2012.  Evidence associated with the claims file following the September 1994 rating decision includes statements in support of his claim, his hearing testimony, two VA examinations and various treatment records. 

Within his statements, the Veteran asserted that he experienced chronic back pain since an injury in service and continuously sought treatment.   

VA treatment records show some treatment for his back condition in the form of pain medication and injections.  Records also show the Veteran reinjured his back after a fall at work in July 2008.  

The Veteran was afforded a VA examination in August 2012 and the examiner provided an opinion indicating that his low back condition was not caused by or permanently aggravated by his cervical spine injury. 

He underwent another VA examination in December 2012 and the examiner opined that his back condition was related to service because there was a continuity of symptoms and care from service. 

During the August 2017 hearing, he testified that his lower back was injured during the motor vehicle accident that occurred during service and he received treatment for the same condition after service. 

The credibility of the above evidence is presumed for the limited purpose of assessing whether the evidence is material.  Testimony indicating he injured his back and received treatment both in service and continuously after and the December 2012 VA opinion indicating that his current back disability is due to service, relate to facts that could substantiate his claim concerning his low back condition.    

Under these circumstances, the Board finds that new and material evidence has been received and the petition to reopen the claim of entitlement to service connection for a lumbar strain is granted.  As there is insufficient evidence to render a decision on his back condition at this time, the claim must be remanded for additional development and is addressed in the Remand portion of this decision.

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stress occurred.  38 C.F.R. § 3.304(f).

The Veteran's service treatment records (STRs) are silent as to any psychiatric disorders.  Both his entrance and separation exams were negative for any complaints or treatment for psychiatric disorders, and there are no records indicating he sought help or treatment for any psychiatric symptoms during service. 
The Veteran was afforded a VA examination in December 2008, during which the examiner could not confirm a diagnosis of PTSD; rather, it was noted the Veteran had a mood disorder, NOS, a personality disorder, and alcohol dependence.  The examiner reviewed his relevant history including his reported stressor regarding a motor vehicle accident, and noted that he did not meet the criteria for a diagnosis of PTSD.  Ultimately, the examiner found that his symptoms were a result of his personality issues, which had been complicated by his drug abuse, and were unrelated to his military difficulties.  

The Veteran underwent another VA examination in April 2009 and reported being depressed because of his medical conditions.  He had not been hospitalized since the previous examination and continued individual and group therapy.  He described his social life as "okay."  He noted that he was unable to get a "good" job and he wanted to retire from the military.  He reported that his depression began in 1994 after he was forced out of the military.  Ultimately, the examiner diagnosed a mood disorder, NOS and noted that it was not caused or aggravated by his right index finger or cervical spine disabilities because it was solely due to the natural progression of other factors unrelated to his disabilities. 

VA treatment records show the Veteran participated in the PTSD clinic, as well as group and individual therapy.  He experienced various PTSD symptoms and he was hospitalized on three separate occasions for suicidal ideation; his last admission was in June 2011.  In August 2011, he was diagnosed with PTSD and substance dependence in remission; the examiner noted his stressors as interpersonal conflict and chronic pain.  He was also followed by psychiatry for drug addiction treatment.  

In a February 2012 assessment, an examiner noted that the Veteran suffered from severe PTSD related to his exposure to a traumatically stressful incident while in the service.  The examiner opined that the incident was sufficient to cause severe fear for his own life and horror at exposure to the injuries of others; even though the incident was not the direct result of combat with hostile forces.  The examiner found that he suffered from a myriad of PTSD symptoms, experienced suicidal impulses and had been hospitalized on several occasions for severe symptoms. 

During the August 2017 hearing, the Veteran testified that began having nightmares after separation regarding combat because he was so young upon entering the service and did not have the proper training.  He stated that he experienced pain and was diagnosed with depression because of the tank accident he caused during service; he made a wrong turn and drove the tank into a ditch, injuring himself and several other service members.  He believed he should be granted service connection for PTSD because he had continued symptoms and treatment since service.  

In this case, the tank accident is well-documented in the record.  The Veteran testified as to the events surrounding the June 1991 accident and to the fact that he and several other passengers were injured.  The Board notes that the Veteran has been awarded service-connected disability compensation for physical consequences of the accident.  Consequently, the Board finds that his stressor is conceded.

As noted above, the December 2008 VA examiner found that he did not meet the criteria for a diagnosis of PTSD because he did not report stressors that met the criterion under the diagnostic code.  Instead, mood and personality disorders were diagnosed and were not considered to be due to service. 

The Veteran received a diagnosis of PTSD in August 2011 and February 2012; however, only the February 2012 examiner discussed his reported stressor and noted the Veteran experienced severe symptoms.  The examiner found that the circumstances surrounding the tank accident were sufficient to cause severe fear for his life, as well as horror at the exposure to injuries of others. 

The Board finds that the February 2012 opinion satisfactorily establishes current PTSD.  In this regard, the February 2012 assessment was based on ongoing treatment of the Veteran, and the December 2008 and April 2009 VA opinions were detailed and based on a review of the record.  The evidence as to whether the Veteran has PTSD due to the accident is at least in equipoise.  Therefore, the Board concludes that the Veteran does in fact have current PTSD, and that it is linked to the in-service stressor of the tank accident.

The Board finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.  38 U.S.C. § 5107 (2012); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for PTSD is granted. 

REMAND

During the Board hearing, the Veteran testified that his neck condition had worsened and he had private treatment records that provided recent findings regarding the severity of his condition.  Therefore, a remand is appropriate to obtain a new VA examination, as well as any outstanding, relevant treatment records. 

As noted above, the medical record regarding his back condition is insufficient to render a decision.  The December 2012 VA examiner provided a positive opinion as to whether his back disability was related to service based on a continuity of symptoms and treatment.  Service connection may be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as chronic disease.  If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board finds the December 2012 opinion inadequate because it is not consistent with the evidence of record, as there are no records indicating consistent treatment after service until 2008.  In addition, although x-rays were taken, the examiner failed to document whether arthritis was found.  

As for the bilateral leg condition claimed as secondary to his back disability, this condition is found to be inextricably intertwined and must be remanded as well. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the claims file. 

2. Ask the Veteran to identify and provide a release for any relevant private treatment records, including those mentioned during the hearing regarding his cervical spine disability and while he was incarcerated in the following prisons: Illinois Department of Corrections, Jacksonville Correctional Center, Joliet Correctional Center, Stateville Correctional Center and Lawrence Correctional Center. 

3. Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any back and bilateral leg disabilities present during the appeal period.  The electronic file and a copy of this remand must be reviewed in conjunction with the examination.  The examination report must reflect that these items were reviewed.  

For any diagnosed back condition the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current low back condition is etiologically related to or caused by an event, injury, or disease incurred in service.  Notably, the Veteran injured his neck and middle back in service in a tank accident, for which other disabilities are service-connected. Also, the Veteran wrestled competitively for the United States Marine Corps while in service, and contends that wear and tear from that activity may be the cause.  Also note that the Veteran contends this back disability affected him prior to his 2008 work injury, which served only to aggravate the prior problems.

For any diagnosed bilateral leg condition the examiner should:

a. Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current bilateral leg condition is etiologically related to or caused by an event, injury, or disease incurred in service.

b. Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current bilateral leg condition was caused or aggravated (worsened beyond the natural progression) by a diagnosed back disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected cervical spine disability, to include to determine whether there are associated neurological symptoms in his upper extremities. 

The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, to include range of motion testing, and the degree at which pain occurs.

5. After completion of the above, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


